 INDUSTRIAL SUPPLIES COMPANYIndustrial Supplies Company and Highway TruckDrivers and Helpers Local 107, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs.Warehousemen and Helpers of America. Petitioner.Case 4-RC 12966Jul, 31. 1978DECISION ON REVIEWV. ORDER. ANDDIRECTION OF ELECTIONBY MEM1BERS PINl 1 .(). Mt RPtHYI \Ni) TRI IFSt)\ IOn January 27. 1978. the Regional Director forRegion 4 issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundappropriate the Petitioner's requested unit of all ship-ping, receiving, and stockmen employees employedby the Employer at its Philadelphia. Penns lania.M.facility, excluding all other employees. Thereafter, inaccordance with Section 102.67 of the National l.a-bor Relations Board Rules and Regulations. Series 8,.as amended, the Employer filed a timely request foireview of the Regional Director's decision on thegrounds that. in excluding inside salesmen. purchas-ing employees, expediters. and plant clericals fronmthe unit found appropriate. he made findings of factwhich are clearly erroneous and departed from offi-cially reported Board precedent.On February 22. 1978, the Board hb telegraphicorder granted the request for reviews. Pursuant to theBoard's procedures, the election was held F ebruar\24, 1978. and the ballots were impounded pendingthe Board's decision on review. The Employ er filed abrief on review.Pursuant to the provisions of Section 3(bh of theNational Labor Relations Act. as amended. the Na-tional Labor Relations Board has delegated its aLu-thority in this proceeding to a three-member panel.The Board has considered the entire record withrespect to the issue under re iew. including theEmployer's brief on review, and makes the follou ingfindings:The Petitioner requested a unit of "order-filling"employees, i.e., shipping, receiving and stock em-ployees, at the Employer's Philadelphia facilit. Asindicated, the Regional l)irector rejected theEmployer's contention that "order processing" em-ployees. i.e.. inside salesmen, purchasing emploxees.plant clericals, and expediters. must he included inthe unit. The Employer contends the record showsthat order-filling and order-processing emploxeesperform related functions, have frequent contacts,and work in close proximit to each other and, in thecircumstances, the order-processing employees aretantamount to plant clerical employees and must beincluded in the unit. We agree.The Emplo er is an industrial distributor sup-plying manufacturing concerns with cutting tools.abrasives. small handtools. files, hacksasw blades, andfasteners. These products generally weigh under 5pounds. The Philadelphia facility is a two-storybuilding, with .a mezzanine. On the first floor. to theleft of the customer entrance. from front to rear, area reception room, the order-processing area, and ex-ecutive offices. and to the right of the entrance. asales counter, shipping and receiving areas. a stockarea. and a tool and grinding service shop. Betweenthe order-processing and order-filling areas is a wallwhich has three connecting entrancexwas. Inventoryis stored in the stock area and the mezzanine. Thesecond floor has an office area, lunchroom. seminarroom. and a room for outside salesmen.In the order-filling section. under a leadman whoperforms shipping and receiving functions (found bvthe Regional I)irector not to be a statutory supervis-or) are four receiving employees, two shipping em-ployees. and four stockmen. In the order-processingsection. under l.eadman Tom Murray.l are six insidesalesmen, four purchasing employees, two selling andpurchasing employees. five plant clericals. and oneexpediter.Order-filling emplovees work from 7:45 a.m. to5:15 p.m. TIhex wear work clothes and perform thebasic duties of warehouse employees. They receiveinomillg' goo(tds, check them against packing slipsand purchase order forms, and store them. They allsell merchandise to customers at the retail salescounter, and they pull stock from inventory for ship-ping or sale over the counter. They frequently re-quest assistance from order-processing employees inidentifning alnd locatiing items in stock.Orderi-processing emplo\ees work from 8 a.m. to 5p.m. TIheN wear business dress. Purchasing employ-ees are nmainl' engaged in placing orders for mer-chandise with manufacturers and local suppliers. In-side salesmen receive customers' orders by mail andtelephone. entering them on work order forms. Plantclericals file and process order forms and maintaininmentor\ control cards; one is assigned to filing or-del forms in the order-filling area.There are substantial dail, contacts between or-der-processing and order-filling employees. face tofacet. h telephone. and over a speaker. The, occur inboth areas and are initiated bh both groups. TIhe rea-sons for the contacts relate to such matters as dis-I I t> ii t ..liar froilli he record ihetiher \lurr.la 1i Inul uded anlong the lSorder proc ,incl ernpl.occ. iho.e r .f lc f llOn ire lhsted helou the Reglon.l] fl it rlolt .hca Ise i hl decilon to iel.de ordler-proc.essiing empl)-ee,, forun it unrila c-sirx 1, dctlelilmle ".lurra'.'. .upcr'lior- statu,237 NLRB No. 28189 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrepancies in paperwork, shortages of material, overor undershipments, pricing and product selection inconnection with counter sales, substitutes for out-of-stock items, identification and location of items to beshipped, clarification of descriptions of items on or-der forms, expediting of orders, corrections of inven-tory control records, etc. More specifically, one in-side salesman testified that he went into the stockarea about 15 times a day. Further, order fillers willask inside salesmen for explanations and descriptionsof orders. There was testimony that plant clericalsperform filing work in the order-filler working area.Order processors also pull stock, both for identifica-tion purposes to aid the stockmen and for expeditingpurchases. As set forth above, both groups of em-ployees deal directly with customers (order fillers atthe sales counter and inside salesmen by telephone),and interaction between the order fillers and the or-der processors results from collaboration on sales.As indicated, there is no separate immediate super-vision for order-filling employees. They, togetherwith the order-processing employees, are superviseddirectly by Albert Raichle, the Employer's presidentand, in his absence, by another member of theRaichle family (two brothers and two nephews).Both groups of employees are hourly paid: the wagerates range from $2.60 to $6.15 for the order-fillinggroup, and from $2.60 to $7 for the order-processinggroup. Fringe benefits are the same for both groups.Employees of both groups have a half-hour lunchperiod and utilize the same lunchroom.In view of the foregoing, especially the integrationof the order-processing and order-filling functions,the common supervision of the two groups of em-ployees, the close proximity of their work areas, andthe daily contacts between the two groups, we findthat order-processing employees share such a closecommunity of interest with the requested group oforder-filling employees that they must be includedtogether in the same unit.2Accordingly. as the Petitioner indicated a desire toproceed to an election in any unit found appropriate,we shall order that the election conducted February24, 1978, be vacated and shall direct an election inthe following unit which we find to be appropriateherein: 'All shipping and receiving employees, stock-men, inside salesmen, purchasing employees,plant clericals, and expediters employed at theEmployer's 1225 Cottman Avenue, Philadel-phia, Pennsylvania, facility, excluding all otheremployees, guards, and supervisors, as definedin the Act.4ORDERIt is hereby ordered that the election conductedFebruary 24, 1978, be, and it hereby is, vacated.[Direction of Election and Excelsior footnote omit-ted from publication.]See 4nicrur an Optical (Corporation. Sqfe!i- Products Disision. 236 NLRBNo. 121 1i978); Jaob, Ash C(o., Insc. 224 NLRB 74 (1976); Sears. Roebucksand ( ,. 222 NLRB 476 (1976): and Sears. Roebuck and Co. 220 NLRB1224 (1975). Ihe case of Garrett Suppl, Compani, 165 NLRB 561 (1967).rehed ion bh the Regional D)irector to support his unit finding. is factuallydistinguishableIAs the unit found appropriate herein is larger than that requested. thePetitioner is accorded a period of 10 days In which to submit the requisiteshos ing of interest to support an election. In the event the Petitioner doesnot wish to proceed wilh an election herein. it mav withdraw its petitionwithout prejudice by notice to the Regional Director within 7 days from thedate below4 As the record is inadequate to enable us to determine whether or notTorn Murras. leadman in the order-processing section. is a supervisor. weshall permit him to vote under challenge.190